 

 

--------------------------------------------------------------------------------

Exhibit 10.1
 
Christopher Gruseke Employment Agreement
 
This Employment Agreement (the “Agreement”) is made and entered into as of
February 25, 2015, by and among Christopher Gruseke (the “Executive”) on the one
side, and Bankwell Financial Group, Inc. a Connecticut bank holding company (the
“Company”) and its wholly-owned bank subsidiary, Bankwell Bank (the
“Bank”).  Unless a distinction is appropriate, the term “Company” in this
Agreement shall include the Bank.
 
WHEREAS, the Company desires to employ the Executive on the terms and conditions
set forth herein; and
 
WHEREAS, the Executive desires to be employed by the Company on such terms and
conditions.
 
NOW, THEREFORE, in consideration of the mutual covenants, promises and
obligations set forth herein, the parties agree as follows:
 
1.     Term. The Executive’s employment hereunder shall be effective as of
February 25, 2015 (the “Effective Date”) and shall continue until January 5,
2019, unless terminated earlier pursuant to Section 5 of this Agreement. The
period during which the Executive is employed by the Company hereunder is
hereinafter referred to as the “Employment Term.”
 
2.     Position and Duties.
 
2.1      Position. During the Employment Term the Executive shall serve as
President and Chief Executive Officer of the Company and Chief Executive Officer
of the Bank and shall report to the Board of Directors of the Company and the
Bank. In such positions, the Executive shall have such duties, authority and
responsibility as shall be determined from time to time by the Board of
Directors of the Company and the Bank, which duties, authority and
responsibility are consistent with the Executive’s position. The Executive shall
be nominated to serve on the Board of Directors of the Company during the
Employment Term and shall be appointed to and shall serve on the Board of
Directors of the Bank, in all cases in an uncompensated capacity. In addition,
if requested, the Executive will also serve as an officer or director of any
other affiliate of the Company for no additional compensation.
 

1

 

 

 
2.2      Duties. During the Employment Term, the Executive shall devote
substantially all of his business time and attention (other than during
weekends, holidays, vacation periods, and periods of illness or leaves of
absence) to the performance of the Executive’s duties hereunder and will not
engage in any other business, profession or occupation for compensation or
otherwise which would conflict or interfere with the performance of such
services either directly or indirectly  without the prior written consent of the
Board. Notwithstanding the foregoing, the Executive will be permitted to:
 
(a) with the prior written consent of the Company’s Chairman of the Compensation
Committee  act or serve as a director, trustee, committee member or advisor of
any type of business, civic or charitable organization, and
 
(b) purchase or own less than five percent (5%) of the securities or ownership
interests of any corporation, partnership or limited liability company; provided
that, such ownership represents a passive investment and that the Executive is
not a controlling person of, or a member of a group that controls, such
corporation, partnership or limited liability company; provided further that,
the activities described in clauses (a) and (b) do not interfere with the
performance of the Executive’s duties and responsibilities to the Company as
provided hereunder.
 
3.     Place of Performance. The principal place of the Executive’s employment
shall be the Company’s executive office currently located in New Canaan,
Connecticut; provided that, the Executive will be required to travel on Company
business during the Employment Term. The Company shall provide the executive at
his principal place of employment with a private office, secretarial services
and other support services and facilities suitable to his position with the
Company and the Bank and necessary or appropriate in connection with the
performance of his assigned duties under this Agreement.
 
4.     Compensation.
 
4.1      Base Salary. The Company shall pay the Executive an annual rate of base
salary of $450,000 in periodic instalments in accordance with the Company’s
customary payroll practices, but no less frequently than monthly.  The
Executive’s annual base salary may be increased from time to time by the Board
of Directors or a committee thereof, but may not be decreased without the
Executive’s written consent.  The Executive’s annual base salary, as in effect
from time to time, is hereinafter referred to as “Base Salary”.
 
4.2      Annual Bonus.  The Executive will be included in the Company’s
Executive Incentive Plan (“EIP”) for the years 2015 and beyond (the “Annual
Bonus”).  The EIP currently has a target opportunity of 35% of base salary for
the CEO.  The Compensation Committee will determine the final form of the EIP
and awards under it, but currently expects to review the EIP for appropriate
revisions with consideration given, as applicable, to asset growth, successful
capital management, merger and acquisition accomplishments and the like. The
target and maximum incentive opportunities for the Executive and others in the
EIP will be reviewed and adjusted based on consultant recommendations, input
from the Executive and final review and determination by the Compensation
Committee.
 
4.3      Signing Stock Award. In consideration of the Executive entering into
this Agreement and as an inducement to join the Company, on February 25, 2015,
the Company will grant the following equity award to the Executive pursuant to
the Company’s current equity plans: 40,000 restricted shares of Company common
stock, with 25% (10,000 shares) vesting on December 31 of each of 2015, 2016,
2017 and 2018. The form of the stock award is attached hereto and incorporated
herein as Exhibit A.


2

 

 


 
4.4      Fringe Benefits and Perquisites. During the Employment Term, the
Executive shall be entitled to fringe benefits and perquisites consistent with
the practices of the Company, and to the extent the Company provides similar
benefits or perquisites (or both) to similarly situated executives of the
Company.
 
4.5      Employee Benefits. During the Employment Term, the Executive shall be
entitled to participate in all employee benefit plans, practices and programs
maintained by the Company, as in effect from time to time (collectively,
“Employee Benefit Plans”), on a basis which is no less favorable than is
provided to other similarly situated executives of the Company, to the extent
consistent with applicable law and the terms of the applicable Employee Benefit
Plans. The Company reserves the right to amend or cancel any Employee Benefit
Plan at any time in its sole discretion, subject to the terms of such Employee
Benefit Plan and applicable law.
 
4.6      Vacation. During the Employment Term, the Executive shall be entitled
to twenty (20) paid vacation days per calendar year (pro-rated for partial
years) in accordance with the Company’s vacation policies, as in effect from
time to time.
 
4.7      Business Expenses. The Executive shall be entitled to reimbursement for
all reasonable and necessary out-of-pocket business, entertainment and travel
expenses incurred by the Executive in connection with the performance of the
Executive’s duties hereunder in accordance with an expense reimbursement policy
and procedures approved by the Compensation Committee and the Chief Financial
Officer.
 
4.8       Indemnification.
 
(a)           In the event that the Executive is made a party or threatened to
be made a party to any action, suit, or proceeding, whether civil, criminal,
administrative or investigative (a “Proceeding”), other than any Proceeding
initiated by the Executive or the Company related to any contest or dispute
between the Executive and the Company or any of its affiliates with respect to
this Agreement or the Executive’s employment hereunder, by reason of the fact
that the Executive is or was a director or officer of the Company, or any
affiliate of the Company, or is or was serving at the request of the Company as
a director, officer, member, employee or agent of another corporation or a
partnership, joint venture, trust or other enterprise, the Executive shall be
indemnified and held harmless by the Company to the fullest extent permitted by
applicable law from and against any liabilities, costs, claims and expenses,
including all costs and expenses incurred in defense of any Proceeding
(including attorneys’ fees). Executive shall be provided with an Indemnification
Agreement in the form used for other executives of the Company.
 
(b)           During the Employment Term and for a period of six (6) years
thereafter, the Company or any successor to the Company shall purchase and
maintain, at its own expense, directors’ and officers’ liability insurance
providing coverage to the Executive on terms that are no less favorable than the
coverage provided to other directors and senior officers of the Company.
 

3

 

 

 
4.9      Clawback Provisions. Notwithstanding any other provision in this
Agreement to the contrary, any incentive-based compensation, or any other
compensation, paid to the Executive pursuant to this Agreement or any other
agreement or arrangement with the Company which is  subject to recovery under
any law, government regulation or stock exchange listing requirement, will be
subject to such deductions and clawback as may be required to be made pursuant
to such law, government regulation or stock exchange listing requirement (or any
policy adopted by the Company pursuant to any such law, government regulation or
stock exchange listing requirement).
 
4.10   Required Regulatory Provisions.  Notwithstanding anything herein
contained to the contrary, any payments to the Executive by the Company, whether
pursuant to this Agreement or otherwise, are subject to and conditioned upon
their compliance with Section 18(k) of the Federal Deposit Insurance Act, 12
U.S.C. Section 1828(k), and the regulations promulgated thereunder in 12 C.F.R.
Part 359.
 
5.     Termination of Employment. Upon termination of the Executive’s employment
during the Employment Term, the Executive shall be entitled to the compensation
and benefits described in this Section 5 and shall have no further rights to any
compensation or any other benefits from the Company, the Bank or any of their
affiliates.
 
5.1      Expiration of the Term, for Cause or Without Good Reason.
 
(a)        The Executive’s employment hereunder may be terminated upon the
expiration of the Employment Term without renewal by either party or during the
Employment Term by the Company for Cause or by the Executive without Good
Reason. If the Executive’s employment is so terminated, the Executive shall be
entitled to receive:
 
 
(i)
any accrued but unpaid Base Salary and accrued but unused vacation pay which
shall be paid on the pay date immediately following the Termination Date (as
defined in Section 5.6 below) in accordance with the Company’s customary payroll
procedures;

 
 
(ii)
any earned but unpaid Annual Bonus with respect to any completed calendar year
immediately preceding the Termination Date, which shall be paid on the otherwise
applicable payment date, except to the extent payment is otherwise deferred
pursuant to any applicable deferred compensation arrangement;

 
 
(iii)
reimbursement for unreimbursed business expenses properly incurred by the
Executive, which shall be subject to and paid in accordance with the Company’s
expense reimbursement policy; and

 
 
(iv)
such employee benefits (including equity compensation), if any, as to which the
Executive may be entitled under the Company’s employee benefit plans or Equity
Awards as of the Termination Date; provided that, in no event shall the
Executive be entitled to any payments in the nature of severance or termination
payments except as specifically provided herein.

 
Items 5.1(a)(i) through 5.1(a)(iv) are referred to herein collectively as the
“Accrued Amounts”.
 

4

 

 

 
(b)        For purposes of this Agreement, “Cause” shall mean:
 
 
(i)
the Executive’s conviction of any crime involving fraud, embezzlement, theft or
dishonesty, moral turpitude or any similar issue that in the reasonable opinion
of the Board of Directors of the Company would materially and negatively impact
the reputation of the Company, the Bank or any of their affiliates or the
Executive’s ability to perform his duties;

 
 
(ii)
serious wilful misconduct by the Executive, including a material violation of
the Company’s Code of Conduct or the Executive’s material personal dishonesty in
connection with the business or customers of the Company or the material breach
of fiduciary duty to the Company, the Bank or their customers for personal
profit;

 
 
(iii)
any material breach by the Executive of any material provision of  this
Agreement;

 
 
(iv)
any wilful failure by the Executive to follow a reasonable and lawful directive
of the Boards of Directors of the Company as described in Section 2.1(b) above,
other than any failure resulting from the Executive’s incapacity due to physical
or mental injury or illness;

 
 
(v)
any wilful failure to keep confidential information of the Company, Bank or
their affiliates confidential (except as necessary to the performance of his
duties in his reasonable discretion);

 
 
(vi)
the failure of the Executive, in the opinion of 100% of the full membership of
the Board of Directors of the Company excluding the Executive, to perform his
duties as described herein;

 
 
(vii)
the Executive’s arrest for any crime involving fraud, embezzlement, theft or
dishonesty that in the sole opinion of two-thirds or more of the full membership
of the Board of Directors of the Company excluding the Executive would
negatively impact the reputation of the Company or  the Bank or the Executive’s
ability to perform his duties; or

 
 
(viii)
if the regulatory authorities of the Company or the Bank issue an order removing
the Executive from his positions at the Company or the Bank, or if such
regulatory authorities inform the Board of Directors that the continuation of
the Executive in his officer positions at the Company or the Bank would
constitute an unsafe and unsound banking practice.

 
The Company cannot terminate Executive’s employment for Cause unless he has been
provided written notice from the Company of the existence of the circumstances
providing grounds for termination for Cause. If the Cause circumstances are
capable of being cured, Executive shall have up to thirty (30) days (up to 90
days in the event of a wrongful arrest) from the date on which such notice is
provided to cure such circumstances. If the Executive remedies the condition
within such cure period, then no Cause shall be deemed to exist with respect to
such condition. If the Executive does not  remedy the condition within the cure
period, or if he fails to diligently pursue cure in good faith during the cure
period, then the Company may deliver a notice of termination for Cause at any
time.


5

 

 

 
In the event that the Executive is terminated for Cause based on Section
5.1(b)(i) or (vii) above and, after the case is fully adjudicated (including all
appeals), the Executive is subsequently found innocent of these charges on the
merits of the case by any court of competent jurisdiction or the appropriate
administrative agency, then the Executive will be entitled to receive at that
time the amounts payable due to a termination without Cause.  Such amounts will
be paid no later than the end of the calendar year in which the Executive is
fully adjudicated to be innocent of the charges.
 
(c)           For purposes of this Agreement, “Good Reason” shall mean the
occurrence of any of the following, in each case during the Employment Term
without the Executive’s written consent:
 
 
(i)
a material reduction in the Executive’s Base Salary;

 
 
(ii)
a material reduction in the Executive’s EIP target bonus opportunity;

 
 
(iii)
a relocation of the Executive’s principal place of employment by more than fifty
miles;

 
 
(iv)
any material breach by the Company of any material provision of this Agreement;

 
 
(v)
the Company’s failure to obtain an agreement from any successor to the Company
to assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform if no succession had taken
place, except where such assumption occurs by operation of law;

 
 
(vi)
the Company’s failure to nominate the Executive for election to the Board of the
Company and the Bank and to use its best efforts to have his elected and
re-elected, as applicable;

 
 
(vii)
a material, adverse change in the Executive’s title, authority, duties or
responsibilities (other than temporarily while the Executive is physically or
mentally incapacitated or as required by applicable law).  This provision shall
not apply in the context of a Change in Control, as defined in Section 5.4(b)
below, if:

 
 
(A)
an agreement which (i) is binding on the Company or its successor and on the
Executive and (ii) is entered into substantially concurrently with the date the
Company first agrees to the Change in Control, provided that the Executive will
become the Chief Executive Officer of the Company or its successor
reporting  directly to the Company or its successor’s Board of Directors no
later than 12 months following the Change in Control;

 

6

 

 

 
 
(B)
the Executive’s employment continues under the terms of this Agreement or
modified terms that are no less favourable to the Executive than the terms of
this Agreement;

 
 
(C)
during the period between the Change in Control and assumption of the position
as Chief Executive Officer, the Executive is the second highest ranked executive
officer of the Company or its successor with responsibilities and perquisites as
are appropriate to that position; and

 
 
(D)
from the date of the Change in Control, the Executive remains a member of or is
appointed to the Board of Directors of the Company or its successor; or

 
 
(viii)
a material adverse change in the reporting structure applicable to the
Executive, including any requirement that the Executive report to a corporate
officer or employee of the Company or the Bank instead of reporting directly to
the Board of Directors of the Company and the Bank.

 
The Executive cannot terminate his employment for Good Reason unless he has
provided written notice to the Company of the existence of the circumstances
providing grounds for termination for Good Reason within thirty (30) days of the
initial existence of such grounds and the Company has had thirty (30) days from
the date on which such notice is provided to cure such circumstances. If the
Company remedies the condition within such thirty (30) day cure period, then no
Good Reason shall be deemed to exist with respect to such condition. If the
Company does not remedy the condition within such thirty (30) day cure period,
then the Executive may deliver a notice of termination for Good Reason at any
time within sixty (60) days following the expiration of such cure period. If the
Executive does not terminate his employment for Good Reason within sixty (60)
days following the expiration of the cure period, then the Executive will be
deemed to have waived his right to terminate for Good Reason with respect to
such grounds.
 
5.2      Without Cause or for Good Reason. The Employment Term and the
Executive’s employment hereunder may be terminated by the Executive for Good
Reason or by the Company without Cause. In the event of such termination (unless
Section 5.4 below is applicable), the Executive shall be entitled to receive the
Accrued Amounts and, subject to the Executive’s compliance with Section 6,
Section 7 and Section 8 of this Agreement and his execution of a mutually
agreeable release of claims in favor of the Company, the Bank and their
affiliates and their respective officers and directors (a “Release”) and such
Release becoming effective as provided therein (“Release Execution Period”), the
Executive shall be entitled to receive the following:
 
(a)           A lump sum payment equal to the sum of the Executive’s then
current Base Salary and the Annual Bonus earned for the calendar year prior to
the calendar year in which the Termination Date occurs, multiplied by two. The
payment shall be made within ten (10) business days following the expiration of
the Release Execution Period.


7

 

 

 
(b)           If the Executive timely and properly elects continuation coverage
under the Consolidated Omnibus Reconciliation Act of 1985 (“COBRA”), the Company
shall reimburse the Executive for the difference between the monthly COBRA
premium paid by the Executive for himself and his dependents and the monthly
premium amount paid by similarly situated active executives. Such reimbursement
shall be paid to the Executive on or before the fifteenth (15th) day of the
month immediately following the month in which the Executive timely remits the
premium payment. The Executive shall be eligible to receive such reimbursement
until the earliest of: (i) the expiration of the Severance Period; (ii) the date
the Executive is no longer eligible to receive COBRA continuation coverage; and
(iii) the date on which the Executive receives/becomes eligible to receive
substantially similar coverage from another employer.
 
(c)           The treatment of any outstanding Equity Awards shall be determined
in accordance with the terms of the relevant equity plan(s) as contemplated in
Sections 4.3 and 4.4 above and the applicable award agreements.
 
 
5.3
Death or Disability.

 
(a)           The Executive’s employment hereunder shall terminate automatically
upon the Executive’s death during the Employment Term, and the Company may
terminate the Executive’s employment on account of the Executive’s Disability.
 
(b)           If the Executive’s employment is terminated during the Employment
Term on account of the Executive’s death or Disability, the Executive (or the
Executive’s estate and/or beneficiaries, as the case may be) shall be entitled
to receive the following:
 
 
(i)
the Accrued Amounts; and

 
 
(ii)
a lump sum payment equal to the pro-rata Annual Bonus, if any, that the
Executive would have earned for the EIP year in which the Termination Date
occurs based on the achievement of applicable performance goals for such year,
which shall be payable on the date that annual bonuses are paid to the Company’s
similarly situated executives, but in no event later than two-and-a-half (2 1/2)
months following the end of the calendar year in which the Termination Date
occurs.

 
(c)           For purposes of this Agreement, Disability shall mean that the
Executive is entitled to receive long-term disability benefits under the
Company’s long-term disability plan, or if there is no such plan, the
Executive’s inability, due to physical or mental incapacity, to substantially
perform his essential duties and responsibilities under this Agreement for
ninety (90) days out of any three hundred sixty-five (365) day period; provided
however, in the event the Company temporarily replaces the Executive, or
transfers the Executive’s duties or responsibilities to another individual on
account of the Executive’s inability to perform such duties due to a mental or
physical incapacity which is, or is reasonably expected to become, a Disability,
then the Executive’s employment shall not be deemed terminated by the Company
and the Executive shall not be able to resign with Good Reason as a result
thereof.


8

 

 


 
Any question as to the existence of the Executive’s Disability as to which the
Executive and the Company cannot agree shall be determined in writing by a
qualified independent physician mutually acceptable to the Executive and the
Company. If the Executive and the Company cannot agree as to a qualified
independent physician, each shall appoint such a physician and those two
physicians shall select a third who shall make such determination in writing.
The determination of Disability made in writing to the Company and the Executive
shall be final and conclusive for all purposes of this Agreement.
 
 
5.4
Change in Control Termination.

 
(a)        Notwithstanding any other provision contained herein, if the
Executive’s employment hereunder is terminated by the Executive for Good Reason
or by the Company without Cause (other than on account of the Executive’s death
or Disability), in each case either concurrently with or within twenty-four (24)
months following a Change in Control, the Executive shall be entitled to receive
the Accrued Amounts and, subject to the Executive’s compliance with Section 6,
Section 7 and Section 8 of this Agreement and his execution of a Release which
becomes effective as provided therein, for which the Company assigns significant
value in agreeing to this Section 5.4,  the Executive shall be entitled to
receive the following:
 
 
(i)
a lump sum payment upon the effectiveness of the Release equal to three (3)
times his average base salary and annual cash incentive payments (partial years
being annualized) for the immediately preceding five (5) taxable years (or such
shorter period as the Executive was employed);

 
 
(ii)
If the Executive timely and properly elects continuation coverage under COBRA,
the Company shall reimburse the Executive for the difference between the monthly
COBRA premium paid by the Executive for himself and his dependents and the
monthly premium amount paid by similarly situated active executives. Such
reimbursement shall be paid to the Executive on the fifteenth (15th) day of the
month immediately following the month in which the Executive timely remits the
premium payment. The Executive shall be eligible to receive such reimbursement
until the earliest of:

 
(x)     the second year anniversary of the Termination Date;
 
(y)     the date the Executive is no longer eligible to receive COBRA
continuation coverage; and
 
(z)     the date on which the Executive receives/becomes eligible to receive
substantially similar coverage from another employer.


9

 

 

 
(b)           The term “Change in Control” shall mean the occurrence of any one
or more of the following:
 
 
(i)
one person (or more than one person acting as a group) acquires ownership of
stock of the Company that, together with the stock held by such person or group,
constitutes more than fifty percent (50% of the total fair market value or total
voting power of the stock of the Company; provided that, a Change in Control
shall not occur if any person (or more than one person acting as a group) owns
more than fifty percent (50%)  of the total fair market value or total voting
power of the Company’s stock and acquires additional stock;

 
(ii)
one person (or more than one person acting as a group) acquires (or has acquired
during the twelve-month period ending on the date of the most recent
acquisition) ownership of the Company’s stock possessing thirty percent (30%) or
more of the total voting power of the stock of the Company;

 
(iii)
a majority of the members of the Board of Directors of the Company are replaced
during any twelve-month period by directors whose appointment or election is not
endorsed by a majority of the Board before the date of appointment or election;
or

 
(iv)
the sale of all or substantially all of the Company’s assets defined as the
acquisition of Company assets having a fair market value, without regard to
liabilities of 40% or more of the total gross fair market value of all of the
assets of the Company immediately prior to such acquisition.

 
For purposes of this Agreement, the terms “person” and “acting as a group” shall
have the meanings specified in the Code and the regulations thereunder.  In no
event, however, shall a Change in Control be deemed to have occurred as a result
of any acquisition of securities or assets of the Company, the Bank, or a
subsidiary of either of them, by the Company, the Bank, or any subsidiary of
either of them, or by any employee benefit plan maintained by any of
them.  Notwithstanding the foregoing, a Change in Control shall not occur unless
such transaction constitutes a change in the ownership of the Company or the
Bank, a change in the effective control of the Company or the Bank or a change
in the ownership of a substantial portion of the assets of the Company or the
Bank, in each case as provided under Section 409A of the Code and the
regulations thereunder.
 
5.5   Notice of Termination. Any termination of the Executive’s employment
hereunder by the Company or by the Executive during the Employment Term (other
than termination pursuant to Section 5.3(a) on account of the Executive’s death)
shall be communicated by a written notice of termination (“Notice of
Termination”) to the other party hereto in accordance with Section 22. The
Notice of Termination shall specify:
 

10

 

 

 
(a)           the termination provision of this Agreement relied upon;
 
(b)           to the extent applicable, the facts and circumstances claimed to
provide a basis for termination of the Executive’s employment under the
provision so indicated; and
 
(c)           the applicable Termination Date.
 
5.6   Termination Date. The Executive’s Termination Date shall be:
 
(a)           If the Executive’s employment hereunder terminates on account of
the Executive’s death, the date of the Executive’s death;
 
(b)           If the Executive’s employment hereunder is terminated on account
of the Executive’s Disability, the date that it is determined that the Executive
has a Disability;
 
(c)           If the Company terminates the Executive’s employment hereunder for
Cause, the date the Notice of Termination is delivered to the Executive;
 
(d)           If the Company terminates the Executive’s employment hereunder
without Cause, the date specified in the Notice of Termination, which shall be
no less than thirty (30) days following the date on which the Notice of
Termination is delivered; provided that, the Company shall have the option to
provide the Executive with a lump sum payment equal to thirty (30) days’ Base
Salary in lieu of such notice, which shall be paid in a lump sum on the
Executive’s Termination Date and for all purposes of this Agreement, the
Executive’s Termination Date shall be the date on which such Notice of
Termination is delivered; and
 
(e)           If the Executive terminates his employment hereunder with or
without Good Reason, the date specified in the Executive’s Notice of
Termination, which shall be no less than thirty (30) days following the date on
which the Notice of Termination is delivered; provided that, the Company may
waive all or any part of the thirty (30) day notice period for no consideration
by giving written notice to the Executive and for all purposes of this
Agreement, the Executive’s Termination Date shall be the date determined by the
Company.
 
Notwithstanding anything contained herein, the Termination Date shall not occur
until the date on which the Executive incurs a “separation from service” within
the meaning of Section 409A.
 
5.7   Mitigation. In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement and except as
provided with respect to COBRA reimbursements, any amounts payable pursuant to
this Section 5 shall not be reduced by compensation the Executive earns on
account of employment with another employer.
 
5.8   Resignation of All Other Positions. Upon termination of the Executive’s
employment hereunder for any reason, the Executive agrees to resign, effective
on the Termination Date and shall be deemed to have resigned from all positions
that the Executive holds as an officer or  member of the board of directors (or
a committee thereof) of the Company, the Bank or any of their affiliates.


11

 

 

 
5.9   Section 280G .
 
(a)           If any of the payments or benefits received or to be received by
the Executive (including, without limitation, any payment or benefits received
in connection with a Change in Control or the Executive’s termination of
employment, whether pursuant to the terms of this Agreement or any other plan,
arrangement or agreement, or otherwise) (all such payments collectively referred
to herein as the “280G Payments”) constitute “parachute payments” within the
meaning of Section 280G of the Code and will be subject to the excise tax
imposed under Section 4999 of the Code (the “Excise Tax”), then such 280G
Payments shall be reduced by the minimum amount required so that no amount
payable to the Executive will be subject to the Excise Tax (with the cash
severance to be reduced first and with any further reductions that may be
required to be determined by Tax Counsel (as defined below) in a manner that
minimizes the impact to the Executive).
 
(b)           All calculations and determinations under this Section 5.9 shall
be made by an independent accounting firm or independent tax counsel appointed
by the Company (the “Tax Counsel”) whose determinations shall be conclusive and
binding on the Company and the Executive for all purposes. For purposes of
making the calculations and determinations required by this Section 5.9, the Tax
Counsel may rely on reasonable, good faith assumptions and approximations
concerning the application of Section 280G and Section 4999 of the Code. The
Company and the Executive shall furnish the Tax Counsel with such information
and documents as the Tax Counsel may reasonably request in order to make its
determinations under this Section 5.9. The Company shall bear all costs the Tax
Counsel may reasonably incur in connection with its services.
 
(c)           The Executive hereby agrees with the Company and any successor
thereto to in good faith consider and take steps commonly used to minimize or
eliminate any “parachute payments” within the meaning of Section 280G of the
Code if requested to do so by the Company or any successor thereto; provided,
however, that the foregoing language shall neither require the Executive to take
or not take any specific action in furtherance thereof nor contravene, limit or
remove any right or privilege provided to the Executive under this Agreement.
 
6.     Cooperation. The parties agree that certain matters in which the
Executive will be involved during the Employment Term may necessitate the
Executive’s cooperation in the future. Accordingly, following the termination of
the Executive’s employment for any reason, to the extent reasonably requested by
the Board, the Executive shall cooperate with the Company in connection with
matters arising out of the Executive’s service to the Company; provided that,
the Company shall make reasonable efforts to minimize disruption of the
Executive’s other activities. The Company shall reimburse the Executive for
reasonable expenses incurred in connection with such cooperation and, to the
extent that the Executive is required to spend substantial time on such matters
(i.e., more than 10 hours per week), the Company shall compensate the Executive
at an hourly rate based on the Executive’s Base Salary on the Termination Date.
 

12

 

 

7.     Confidential Information. The Executive understands and acknowledges that
during the Employment Term, he will have access to and learn about Confidential
Information, as defined below.
 
7.1       Confidential Information Defined.
 
(a)     Definition.
 
For purposes of this Agreement, “Confidential Information” includes, but is not
limited to, all information not generally known to the public, in spoken,
printed, electronic or any other form or medium, relating directly or indirectly
to the Company, the Bank or their affiliates, or of any other person or entity
that has entrusted information to the Company in confidence.
 
The Executive understands and agrees that Confidential Information includes
information developed by him in the course of his employment by the Company as
if the Company furnished the same Confidential Information to the Executive in
the first instance. Confidential Information shall not include information that
is generally available to and known by the public at the time of disclosure to
the Executive or later; provided that, such disclosure is through no direct or
indirect fault of the Executive or person(s) acting on the Executive’s behalf.
 
Without otherwise limiting the foregoing, the parties agree that this Agreement
and the terms hereof (“Contract Information”) shall constitute Confidential
Information unless and until the Company determines that it or they must or
should be disclosed, in whole or in part. The Company intends to coordinate any
such required or desired disclosure of Contract Information with the Executive.
 
(b)     Disclosure and Use Restrictions.
 
The Executive agrees and covenants: (i) to treat all Confidential Information as
strictly confidential; (ii) not to directly or indirectly disclose, publish,
communicate or make available Confidential Information, or allow it to be
disclosed, published, communicated or made available, in whole or part, to any
entity or person whatsoever except as needed in the performance of the
Executive’s authorized employment duties to the Company; and (iii) not to access
or use any Confidential Information, and not to copy any documents, records,
files, media or other resources containing any Confidential Information, or
remove any such documents, records, files, media or other resources from the
premises or control of the Company, except as needed in the performance of the
Executive’s authorized employment duties to the Company and the Bank. Nothing
herein shall be construed to prevent disclosure of Confidential Information as
may be required by applicable law or regulation, or pursuant to the valid order
of a court of competent jurisdiction or an authorized government agency,
provided that the disclosure does not exceed the extent of disclosure required
by such law, regulation or order.
 
The Executive understands and acknowledges that his obligations under this
Agreement with regard to any particular Confidential Information shall commence
immediately upon the Executive first having access to such Confidential
Information (whether before or after he begins employment by the Company) and
shall continue during and after his employment by the Company until such time as
such Confidential Information has become public knowledge other than as a result
of the Executive’s breach of this Agreement or breach by those acting in concert
with the Executive or on the Executive’s behalf. Nothing herein shall prevent
the Executive from disclosing Contract Information to his personal attorneys,
accountants and other advisors, as necessary for the performance of their duties
and on a confidential basis.
 

13

 

 

 
8.     Restrictive Covenants.
 
8.1      Acknowledgment. The Executive understands that the nature of the
Executive’s position gives him access to and knowledge of Confidential
Information and places him in a position of trust and confidence with the
Company. The Executive understands and acknowledges that the intellectual
services he provides to the Company are unique, special or extraordinary.
 
The Executive further understands and acknowledges that the Company’s ability to
reserve these services for the exclusive knowledge and use of the Company is of
great competitive importance and commercial value to the Company, and that
improper use or disclosure by the Executive is likely to result in unfair or
unlawful competitive activity.
 
8.2      Non-competition. Because of the Company’s legitimate business interest
as described herein and the good and valuable consideration offered to the
Executive, during the Employment Term and for the term of one (1) year,
beginning on the last day of the Executive’s employment with the Company, for
any reason or no reason and whether employment is terminated at the option of
the Executive or the Company, the Executive agrees and covenants not to engage
in Prohibited Activity within any county in which the Company, the Bank or any
of their affiliates maintains as of the Termination Date or has pending as of
the Termination Date a filing for permission to establish a branch, loan
production office, or mortgage production office (the “Restricted Area”).
 
For purposes of this Section 8.2:
 
(a)    “Prohibited Activity” is activity in which the Executive, directly or
indirectly, solely or jointly with any person or persons, as an employee,
consultant, or advisor (whether or not engaged in business for profit), or as an
individual proprietor, partner, shareholder, director, officer, joint venturer,
investor or lender, or in any other capacity: (i) becomes affiliated with any
bank or commercial lender headquartered or with branches in Fairfield or New
Haven County, Connecticut; or (ii) becomes affiliated with a different Community
Banking Institution in the Restricted Area;
 
(b)    “become affiliated” shall mean, without limitation, engaging,
participating, or being involved in any respect in the business of banking
(other than as a depositor, borrower or other customer), or furnishing any aid,
assistance or service of any kind to any person in connection with the business
of the Company, the Bank and any of their affiliates, and shall include without
limitation being employed by any Community Banking Institution which has a
branch or other place of business in the Restricted Area; and
 
(c)    “Community Banking Institution” shall mean a bank with assets equal to or
less than five billion dollars.
 

14

 

 

 
Nothing herein shall prohibit the Executive from purchasing or owning less than
five percent (5%) of the securities or ownership interests of any corporation,
partnership or limited liability company, provided that such ownership
represents a passive investment and that the Executive is not a controlling
person of, or a member of a group that controls, such corporation, partnership
or limited liability company.
 
This Section 8 does not, in any way, restrict or impede the Executive from
exercising protected rights to the extent that such rights cannot be waived by
agreement or from complying with any applicable law or regulation or a valid
order of a court of competent jurisdiction or an authorized government agency,
provided that such compliance does not exceed that required by the law,
regulation or order. The Executive shall promptly provide written notice of any
such order to the Board of Directors.
 
8.3       Non-solicitation of Employees. The Executive agrees and covenants not
to directly or indirectly solicit, hire, recruit, attempt to hire or recruit, or
induce the termination of employment of any employee of the Company, the Bank or
any of their Affiliates for the term of one (1) year, beginning on the last day
of the Executive’s employment with the Company.
 
8.4       Non-solicitation of Clients. The Executive understands and
acknowledges that because of the Executive’s experience with and relationship to
the Company, he will have access to and learn about much or all of the clients,
prospective clients and referral sources of the Company, the Bank and their
affiliates. The Executive understands and acknowledges that loss of these client
and referral relationships and/or goodwill will cause significant and
irreparable harm. The Executive agrees and covenants, for a period of one (1)
year, beginning on the last day of the Executive’s employment with the Company,
not to directly or indirectly (a) solicit any actual or prospective client or
client-referral source who had a business relationship with the Company, the
Bank or any of their affiliates during the period of time in which the Executive
was employed by the Company, it being expressly agreed that soliciting a
referral from a prospective client or client-referral source is included within
this prohibition; or (b) encourage any such client or client-referral source to
turn down, terminate or reduce a business relationship with the Company, the
Bank or any of their affiliates.
 
8.5       Non-disparagement. The Executive agrees and covenants that he will not
at any time following the termination of his employment with the Company, make,
publish or communicate to any person or entity or in any public forum any
defamatory or disparaging remarks, comments or statements concerning the
Company, the Bank, any of their affiliates or their respective businesses, or
any of their employees, officers, and existing and prospective clients, except
to the extent required by applicable law or regulation.
 
8.6       Non-Interference Covenant. For a period of one (1) year, beginning on
the last day of the Executive’s employment with the Company, the Executive
covenants and agrees that he will not, directly or indirectly and for whatever
reason, whether for his own account or for the account of any other person,
firm, corporation or other organization:
 
(a)      solicit, employ, or otherwise interfere with any of the contracts or
relationships of the Company, the Bank or any of their affiliates with any
employee, officer, director or any independent contractor who is employed by or
associated with the Company, the Bank or any of their affiliates as of the
Termination Date; or
 

15

 

 

 
(b)      actively solicit or cause to be solicited, or otherwise actively
interfere with, any of the contracts or relationships of the Company, the Bank
or any of their affiliates with any independent contractor, customer, client or
supplier of the Company, the Bank or any of their affiliates.
 
8.7       Business Materials and Property Disclosure. All written materials,
records, and documents made by the Executive or coming into his possession
concerning the business or affairs of the Company, the Bank or any of their
affiliates shall be the sole property of the Company. Upon termination of his
employment with the Company, the Executive shall deliver the same to the Company
and shall retain no copies, including but not limited to copies in paper,
electronic, digital or any other format. The Executive shall also return to the
Company all other property in his possession owned by the Company upon the
termination of his employment.
 
If a court or arbitration panel concludes that the time period of the
restriction set forth in this Section 8 is not enforceable or that a specific
geographical scope must be stated herein, then the parties agree that such court
or arbitration panel may rewrite the time period of this restriction and/or
prescribe a geographical restriction to the maximum enforceable time period and
geographical area permitted by law.
 
9.     Acknowledgement. The Executive acknowledges and agrees that the services
to be rendered by his to the Company are of a special and unique character; that
the Executive will obtain knowledge and skill relevant to the Company’s
industry, methods of doing business and marketing strategies by virtue of the
Executive’s employment; and that the restrictive covenants and other terms and
conditions of this Agreement are reasonable and reasonably necessary to protect
the legitimate business interest of the Company.
 
The Executive further acknowledges that the amount of his compensation reflects,
in part, his obligations and the Company’s rights under Section 7 and Section 8
of this Agreement; that he has no expectation of any additional compensation,
royalties or other payment of any kind not otherwise referenced herein in
connection herewith; and that he will not be subject to undue hardship by reason
of his full compliance with the terms and conditions of Section 7 and Section 8
of this Agreement or the Company’s enforcement thereof.
 
10.   Remedies. In the event of a breach or threatened breach by the Executive
of Section 7 or Section 8 of this Agreement, the Executive hereby consents and
agrees that the Company shall be entitled to seek, in addition to other
available remedies, a temporary or permanent injunction or other equitable
relief against such breach or threatened breach from any court of competent
jurisdiction, without the necessity of showing any actual damages or that money
damages would not afford an adequate remedy, and without the necessity of
posting any bond or other security. The aforementioned equitable relief shall be
in addition to, not in lieu of, legal remedies, monetary damages or other
available forms of relief.
 

16

 

 

 
11.   Arbitration. Any dispute whatsoever relating to the Executive’s employment
by the Company, or any other dispute arising out of this Agreement which cannot
be resolved by any party upon thirty (30) days’ written notice to the other
party, shall be settled by binding arbitration at a mutually agreed location in
Fairfield County, Connecticut in accordance with the then prevailing Employment
Dispute Resolution Rules of the American Arbitration Association by a single
arbitrator. The judgment upon the award rendered by the arbitrator may be
entered in any court of competent jurisdiction. It is the purpose of this
Agreement, and the intent of the parties hereto, to make the submission to
arbitration of any dispute or controversy arising out of this Agreement, as set
forth hereinabove, binding upon all parties hereto. This Section 11 shall not in
any way restrict the right of the Company to obtain injunctive relief from a
court of competent jurisdiction.
 
All arbitration costs and all other costs, including but not limited to
reasonable attorneys’ fees, incurred by the Executive in an arbitration
proceeding shall be paid by the Company in the event the Executive materially or
substantively prevails in such arbitration proceeding. All arbitration costs and
all other costs, including but not limited to reasonable attorneys’ fees,
incurred by the Company in an arbitration proceeding shall be paid by the
Executive in the event the Company materially or substantively prevails in such
arbitration proceeding. As part of the judgment rendered by the arbitrator in an
arbitration proceeding, the arbitrator shall determine which party (if any) has
materially or substantively prevailed in such arbitration proceeding.
 
12.   Governing Law: Jurisdiction and Venue. This Agreement, for all purposes,
shall be construed in accordance with the laws of Connecticut without regard to
conflicts of law principles. Any action or proceeding by either of the parties
to enforce this Agreement that is not covered by the Arbitration provision of
Section 11 above shall be brought only in a state or federal court located in
the state of Connecticut, county of Fairfield. The parties hereby irrevocably
submit to the non-exclusive jurisdiction of such courts and waive the defense of
inconvenient forum to the maintenance of any such action or proceeding in such
venue.
 
13.   Source of Payments: No Duplication of Payments. All payments provided in
this Agreement shall be timely paid in cash or check from the general funds of
the Company or the Bank. Payments pursuant to this Agreement shall be allocated
between the Company and the Bank in proportion to the approximate level of
activity and the time expended on such activities by the Executive as determined
by the Company and the Bank on a quarterly basis, unless the applicable
provision of this Agreement specifies that the payment shall be made by either
the Company or the Bank. In no event shall the Executive receive duplicate
payments or benefits from the Company and the Bank.
 
14.   Entire Agreement. Unless specifically provided herein, this Agreement
contains all of the understandings and representations between the Executive and
the Company pertaining to the subject matter hereof and supersedes all prior and
contemporaneous understandings, agreements, representations and warranties, both
written and oral, with respect to such subject matter. The parties mutually
agree that the Agreement can be specifically enforced in court and can be cited
as evidence in legal proceedings alleging breach of the Agreement.
 
15.   Modification and Waiver. No provision of this Agreement may be amended or
modified unless such amendment or modification is agreed to in writing and
signed by the Executive and by the Chairman of the Board of Directors of the
Company. No waiver by either of the parties of any breach by the other party
hereto of any condition or provision of this Agreement to be performed by the
other party hereto shall be deemed a waiver of any similar or dissimilar
provision or condition at the same or any prior or subsequent time, nor shall
the failure of or delay by either of the parties in exercising any right, power
or privilege hereunder operate as a waiver thereof to preclude any other or
further exercise thereof or the exercise of any other such right, power or
privilege.
 

17

 

 

 
16.    Severability. Should any provision of this Agreement be held by a court
of competent jurisdiction to be enforceable only if modified, or if any portion
of this Agreement shall be held as unenforceable and thus stricken, such holding
shall not affect the validity of the remainder of this Agreement, the balance of
which shall continue to be binding upon the parties with any such modification
to become a part hereof and treated as though originally set forth in this
Agreement.
 
The parties further agree that any such court is expressly authorized to modify
any such unenforceable provision of this Agreement in lieu of severing such
unenforceable provision from this Agreement in its entirety, whether by
rewriting the offending provision, deleting any or all of the offending
provision, adding additional language to this Agreement or by making such other
modifications as it deems warranted to carry out the intent and agreement of the
parties as embodied herein to the maximum extent permitted by law.
 
The parties expressly agree that this Agreement as so modified by the court
shall be binding upon and enforceable against each of them. In any event, should
one or more of the provisions of this Agreement be held to be invalid, illegal
or unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provisions hereof, and if such provision or
provisions are not modified as provided above, this Agreement shall be construed
as if such invalid, illegal or unenforceable provisions had not been set forth
herein.
 
17.    Captions. Captions and headings of the sections and paragraphs of this
Agreement are intended solely for convenience and no provision of this Agreement
is to be construed by reference to the caption or heading of any section or
paragraph.
 
18.    Counterparts. This Agreement may be executed in separate counterparts,
each of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument.
 
19.    Tolling. Should the Executive violate any of the terms of the restrictive
covenant obligations articulated herein, the time period for compliance with
such obligations shall be tolled for the full period in which the Executive is
in violation of such obligations, with the tolled period to be added to the
period of time remaining following the first date on which the Executive ceases
to be in violation of such obligation.
 
20.    Section 409A. This Agreement is intended to comply with Section 409A or
an exemption thereunder and shall be construed and administered in accordance
with Section 409A. Notwithstanding any other provision of this Agreement,
payments provided under this Agreement may only be made upon an event and in a
manner that complies with Section 409A or an applicable exemption. Any payments
under this Agreement that may be excluded from Section 409A either as separation
pay due to an involuntary separation from service or as a short-term deferral
shall be excluded from Section 409A to the maximum extent possible. For purposes
of Section 409A, each instalment payment provided under this Agreement shall be
treated as a separate payment. Notwithstanding any other provision of this
Agreement, in the event any payment is to be made during a specified time period
following the expiration of the Release Execution Period and the time period for
such payment begins in one calendar year and ends in a second calendar year,
then such amount shall be payable in the second calendar year. Notwithstanding
the foregoing, the Company makes no representations that the payments and
benefits provided under this Agreement comply with Section 409A and in no event
shall the Company be liable for all or any portion of any taxes, penalties,
interest or other expenses that may be incurred by the Executive on account of
non-compliance with Section 409A.
 

18

 

 

 
Notwithstanding any other provision of this Agreement, if any payment or benefit
provided to the Executive in connection with his termination of employment is
determined to constitute “nonqualified deferred compensation” within the meaning
of Section 409A and the Executive is determined to be a “specified employee” as
defined in Section 409A(a)(2)(b)(i), then such payment or benefit shall not be
paid until the first payroll date to occur following the six-month anniversary
of the Termination Date (the “Specified Employee Payment Date”), unless the
payment otherwise satisfies the short-term deferral exemption or another
exemption under Section 409A of the Code. The aggregate of any payments that
would otherwise have been paid before the Specified Employee Payment Date shall
be paid to the Executive in a lump sum on the Specified Employee Payment Date
and thereafter, any remaining payments shall be paid without delay in accordance
with their original schedule.
 
21.   Successors and Assigns. This Agreement is personal to the Executive and
shall not be assigned by the Executive. Any purported assignment by the
Executive shall be null and void from the initial date of the purported
assignment. The Company may assign this Agreement to any successor or assign
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business or assets of the Company. This
Agreement shall inure to the benefit of the Company and permitted successors and
assigns.
 
22.   Notice. Notices and all other communications provided for in this
Agreement shall be in writing and shall be delivered personally or sent by
registered or certified mail, return receipt requested, or by overnight carrier
to the parties at the addresses set forth below (or such other addresses as
specified by the parties by like notice):
 
If to the Company:
 
Chairman
Compensation Committee
Bankwell Financial Group, Inc.
220 Elm Street
New Canaan, CT 06840
 
If to the Executive:
 
Christopher Gruseke
130 Rosebrook Road
New Canaan, CT 06840

 

19

 

 

 
23.   Representations of the Executive. The Executive represents and warrants to
the Company that:
 
23.1    The Executive’s acceptance of employment with the Company and the
performance his duties hereunder will not conflict with or result in a violation
of, a breach of, or a default under any contract, agreement or understanding to
which he is a party or is otherwise bound.
 
23.2    The Executive’s acceptance of employment with the Company and the
performance of his duties hereunder will not violate any non-solicitation,
non-competition or other similar covenant or agreement of a prior employer.
 
24.    Withholding. The Company shall have the right to withhold from any amount
payable hereunder any federal, state and local taxes in order for the Company to
satisfy any withholding tax obligation it may have under any applicable law or
regulation.
 
25.    Survival. Upon the expiration or other termination of this Agreement, the
respective rights and obligations of the parties hereto shall survive such
expiration or other termination to the extent necessary to carry out the
intentions of the parties under this Agreement.
 
26.    Acknowledgment of Full Understanding. THE EXECUTIVE ACKNOWLEDGES AND
AGREES THAT HE HAS FULLY READ, UNDERSTANDS AND VOLUNTARILY ENTERS INTO THIS
AGREEMENT. THE EXECUTIVE ACKNOWLEDGES AND AGREES THAT HE HAS HAD AN OPPORTUNITY
TO ASK QUESTIONS AND CONSULT WITH AN ATTORNEY OF HIS CHOICE BEFORE SIGNING THIS
AGREEMENT.
 
[SIGNATURE PAGE FOLLOWS]
 

20

 

 

 
IN WITNESS WHISEOF, the parties hereto have executed this Agreement as of the
date first written above.

             
BANKWELL FINANCIAL GROUP, INC.
     
By
/s/ James A. Fieber    
Name: James A. Fieber
 
Title: Chairman of the Compensation
 
Committee
   
EXECUTIVE
     
Signature:
/s/ Christopher Gruseke        
Name: Christopher Gruseke
 

 

 

21

